18-23538-rdd           Doc 2948         Filed 03/25/19 Entered 03/25/19 09:18:21                 Main Document
                                                     Pg 1 of 12


 de Luca Levine LLC                                                             Hearing Date: April 18, 2019
 Richard J. Boyd, Jr.                                                              Hearing Time: 10:00 A.M
 Three Valley Square, Suite 220                                            Objection deadline: April 11, 2019
 Blue Bell, PA 19422
 Tel: (215) 383-0081
 Email: rboyd@delucalevine.com

 and

 de Luca Levine LLC
 Kenneth B. Grear
 Three Valley Square, Suite 220
 Blue Bell, PA 19422
 Tel: (215) 383-0081
 Email: kgrear@delucalevine.com

     Attorneys for Peter Fey


     UNITED STATES BANKRUPTCY COURT
     SOUTHERN DISTRICT OF NEW YORK
     WHITE PLAINS DIVISION
     ----------------------------------------------------------------
     IN RE                                                               CHAPTER 11

     SEARS HOLDINGS CORPORATION, ET AL.                                  CASE NO. 18-23538 (RDD)

                                DEBTORS1                                (Jointly administered)
     ----------------------------------------------------------------



 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
 LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed
 Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn &
 Garden, LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc.
 (7180); Kmart Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co.
 (6028); Sears Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears
 Home Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services,
 Inc. (2859); Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck
 Acceptance Corp. (0535); Sears, Roebuck de Puerto Rico, Inc. (3626); SYW Relay LLC (1870); Wally Labs LLC
 (None); SHC Promotions LLC (9626); Big Beaver of Florida Development, LLC (None); California Builder
 Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839);
 Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart
 stores of Texas LLC (8915); MyGofer LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC
 (None); BlueLight.com, Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com
 LLC (9022); Sears Brands Management Corporation (5365); and SRe Holding Corporation (4816). The location of
 the Debtors’ corporate headquarters is 3333 Beverly Road, Hoffman Estates, Illinois 60179.
18-23538-rdd     Doc 2948     Filed 03/25/19 Entered 03/25/19 09:18:21           Main Document
                                           Pg 2 of 12


                         NOTICE OF MOVANT PETER FEY’S
                     MOTION FOR RELIEF FROM AUTOMATIC STAY

 PLEASE TAKE NOTICE OF THE FOLLOWING:

        1.      A hearing to consider Peter Fey’s Motion for relief from the automatic stay,

 pursuant to section 362 of Title 11 of the United States Code, Rule 4001 of the Federal Rules of

 Bankruptcy Procedure, and Rule 4001-1 of the Local Bankruptcy Rules for the United States

 Bankruptcy Court for the Southern District of New York, will be held before the Honorable

 Robert D. Drain, United States Bankruptcy Judge, United States Bankruptcy Court for the

 Southern District of New York, at 300 Quarropas Street, While Plains, New York 10601, on

 April 18, 2019 at 10:00am. The deadline to file an objection is April 11, 2019 at 4:00pm.

        2.      If no objections are timely filed and served in accordance with the applicable

 Case Management Order, this Honorable Court may grant the relief requested without a hearing.

        3.      The following are parties upon whom any Objection to the Pleading is required to

 be served

                a.     the Chambers of the Honorable Judge Robert D. Drain (“Chambers”),
                       United States Bankruptcy Court for the Southern District of New York,
                       300 Quarropas Street, Room 248, White Plains, New York 10601;

                b.     the Debtors, c/o Sears Holdings Corporation, 3333 Beverly Road,
                       Hoffman Estates IL 60179 (Attn: Stephen Sitley Esq., and Luke J.
                       Valentino, Esq.);

                c.     Weil, Gotshal & Manges LLP, 767 Fifth Avenue, New York, New York
                       10153 (Attn: Ray C. Schrock, P.C., Jacqueline Marcus, Esq., Garret A.
                       Fail, Esq., and Sunny Singh, Esq.), proposed attorneys for the Debtors;

                d.     the Office of the United States Trustee for Region 2 (the “U.S. Trustee”),
                       201 Varick Street, Suite 1006, New York, New York 10014 (Attn: Paul
                       Schwartzberg, Esq.);

                e.     Skadden, Arps, Slate, Meagher & Flom LLP, 4 Times Square, New York,
                       NY 10036 (Attn: Paul D. Leake, Esq., Shana A. Elberg, Esq., and George
18-23538-rdd        Doc 2948   Filed 03/25/19 Entered 03/25/19 09:18:21           Main Document
                                            Pg 3 of 12


                        R. Howard, Esq.), attorneys for Bank of America, N.A., administrative
                        agent under the First Lien Credit Facility and the DIP ABL Agent;

               f.        Davis Polk & Wardell LLP, 450 Lexington Avenue, New York, NY,
                        10017 (Attn: Marshall S. Huebner, Esq. and Eli J. Vonnegut, Esq.),
                        attorneys for Citibank, N.A., as administrative agent under the Stand-
                        Alone L/C Facility;

               g.       Cleary, Gottlieb, One Liberty Plaza, New York, NY, 10006 (Attn: Sean A.
                        O’Neal, Esq.), attorneys for JPP, LLC, as agent under the Second Lien
                        Credit Facility, IP/Ground Lease Term Loan Facility, and the
                        Consolidated Secured Loan Facility;

               h.        Kelley Drye & Warren LLP, 101 Park Avenue, New York, NY 10178
                        (Attn: Eric R. Wilson, Esq., Benjamin D. Feder, Esq., and T. Charlie Liu,
                        Esq.), attorneys for Computershare Trust Company, N.A., as trustee for
                        the Second Lien PIK Notes, the Holdings Unsecured PIK Notes, and the
                        Holdings Unsecured Notes;

               i.       Seyfarth Shaw LLP, 620 Eighth Avenue, New York, NY 10018 (Attn:
                        Edward M. Fox, Esq.), attorneys for Wilmington Trust, National
                        Association, as indenture trustee for the Second Lien Notes;

               j.       Carter Ledyard & Milburn LLP, 2 Wall Street, New York, NY 10015
                        (Attn: James Gadsden, Esq.), attorneys for The Bank of New York Mellon
                        Trust Company, as successor trustee for the SRAC Unsecured PIK Notes,
                        SRAC Unsecured Notes, and the SRAC Medium Term Notes;

               k.       Locke Lord LLP, 111 South Wacker Drive, Chicago, IL 60606 (Attn:
                        Brian A. Raynor, Esq.), attorneys for the Pension Benefit Guaranty
                        Corporation;

               l.       Akin Gump Strauss Hauer & Feld LLP, One Bryant Park, New York, NY
                        10036 (Attn: Philip C. Dublin, Esq., Ira Dizengoff, Esq., and Sara Lynne
                        Brauner, Esq.), attorneys for the Official Committee of Unsecured
                        Creditors (the “Creditors’ Committee”); and

               m.       Jeeil Choi, Esquire
                        Litchfield Cavo LLP
                        420 Lexington Avenue
                        New York, NY 10170
18-23538-rdd     Doc 2948      Filed 03/25/19 Entered 03/25/19 09:18:21            Main Document
                                            Pg 4 of 12


        4.      In addition to the Standard Parties, Movant has provided notice to the 2002 parties

 listed in Master Service List as of March 18, 2019. Please see noticed 2002 parties list attached

 hereto as Exhibit B.



                                                      de LUCA LEVINE LLC


                                              BY:     /s/ Richard J. Boyd, Jr.
                                                      Richard J. Boyd, Jr.
                                                      Three Valley Square, Suite 220
                                                      Blue Bell, PA 19422
                                                      Tel: (215) 383-0081
                                                      Email: rboyd@delucalevine.com

                                                      and

                                                      /s/ Kenneth B. Grear
                                                      Kenneth B. Grear
                                                      Three Valley Square, Suite 220
                                                      Blue Bell, PA 19422
                                                      Tel: (215) 383-0081
                                                      Email: kgrear@delucalevine.com

                                                      Attorneys for Peter Fey




 Dated:March 25, 2019
18-23538-rdd        Doc 2948         Filed 03/25/19 Entered 03/25/19 09:18:21            Main Document
                                                  Pg 5 of 12




 de Luca Levine LLC                                                        Hearing Date: April 18, 2019
 Richard J. Boyd, Jr.                                                         Hearing Time: 10:00 A.M
 Three Valley Square, Suite 220                                       Objection deadline: April 11, 2019
 Blue Bell, PA 19422
 Tel: (215) 383-0081
 Email: rboyd@delucalevine.com

 and

 de Luca Levine LLC
 Kenneth Grear .
 Three Valley Square, Suite 220
 Blue Bell, PA 19422
 Tel: (215) 383-0081
 Email: kgrear@delucalevine.com

  Attorneys for Peter Fey


  UNITED STATES BANKRUPTCY COURT
  SOUTHERN DISTRICT OF NEW YORK
  WHITE PLAINS DIVISION
  ----------------------------------------------------------------
  IN RE                                                              CHAPTER 11

  SEARS HOLDINGS CORPORATION, ET AL.                                 CASE NO. 18-23538 (RDD)

                             DEBTORS1                                (Jointly administered)
  ----------------------------------------------------------------


       MOVANT PETER FEY’S MOTION FOR RELIEF FROM AUTOMATIC STAY

         Plaintiff/Creditor/ Movant Peter Fey, by his undersigned attorney, pursuant to section 362

 of Title 11 of the United States Code, Rule 4001 of the Federal Rules of Bankruptcy Procedure,

 and Rule 4001-1 of the Local Bankruptcy Rules for the United States Bankruptcy Court for the

 Southern District of New York, hereby submits this Motion for Relief from the Automatic Stay.

 In support of this Motion, Movant states as follows:
18-23538-rdd     Doc 2948      Filed 03/25/19 Entered 03/25/19 09:18:21              Main Document
                                            Pg 6 of 12




 I.     INTRODUCTION

        The purpose of this motion is to obtain leave from the Court to permit the Movant to

 continue the prosecution of its claims against Sears, Roebuck and Co (the “Debtor”) in an action

 already pending in the Court of Common Pleas of Montgomery County, Pennsylvania. In the

 pending action, the Movant alleges Debtor manufactured/distributed/sold a defective humidifier

 that caused a fire at Movant’s home in Phoenixville, PA. In said claim, Movant seeks to recover

 solely from either (1) Debtor’s available and applicable insurance or (2) Debtor’s co-Defendants,

 for the damage to his property.

 II.    JURISDICTION AND VENUE

        The Court has jurisdiction over this matter pursuant to 28 U.S.C. Section 1334. The

 venue of this case and this motion is proper under 28 U.S.C. Section 1408 and Section 1409.

 III.   FACTUAL BACKGROUND

        On October 15, 2018, the Debtors commenced voluntary cases under chapter 11 of title

 11 of the United States Code in the United States Bankruptcy Court for the Southern District of

 New York. Prior to the commencement of bankruptcy proceedings however, Debtor

 designed/manufactured/distributed/sold a Kenmore humidifier, Model No. 251.50701012

 (hereinafter “subject product”) to Peter Fey. The subject product caused a fire on September 9,

 2018 at Peter Fey’s home located in Phoenixville, PA. The fire caused in excess of $45, 000.00

 in damages.

        On February 7, 2019, Movant filed his complaint against Debtor. See Complaint,

 attached hereto as Exhibit A. Movant alleges the aforementioned damages were the direct and

 proximate result of the negligence of Debtor, by and through its agents for failing to, inter alia,
18-23538-rdd        Doc 2948         Filed 03/25/19 Entered 03/25/19 09:18:21                     Main Document
                                                  Pg 7 of 12


 exercise reasonable care in the design, manufacture, transport, distribution, and/or inspection of

 the subject product. Movant further alleges a claim of strict liability against Debtor based on the

 defective subject product. Lastly, Movant alleges Debtor breached it express and implied

 warranties related to the defective subject product. In addition to Debtor, Movant also brought

 suit against Winix America Incorporated and Winix Inc., for their involvement in the stream of

 commerce as it relates to the subject product.2

          Upon information and belief, Debtor and its affiliates maintained a policy of insurance

 that contains coverage for property damage for defective products. If the Movant obtains a

 recovery or judgment against the Debtor or its affiliates, the Movant will seek to enforce it solely

 against the proceeds of insurance and will not seek to enforce the judgment against Debtor or its

 affiliates, property of the debtor or its affiliates, or property of the estate.

 IV.      LEGAL ANALYSIS

          A.       Standard of Law

          Motions for relief from stay are governed by 11 U.S.C. §362(d). Under Section 362(d) a

 Court may grant a stay for cause upon request of a party in interest. See 11 U.S.C. §362(d). The

 Bankruptcy Code does not define “cause.” Thus, courts must determine what constitutes “cause”

 on a case-by-case basis pursuant to the Court’s discretion. See Laguna Assocs. Ltd. v. Aetna Cas.

 & Sur. Co. 30 F.3d 734, 737 (6th Cir. 1994); see also In re Balco Equities Ltd., 312 B.R. 734,

 738 (Bankr. S.D.N.Y. 2004). Courts make this determination through a balancing test, where it

 weighs the hardship to the creditor, if he or she is not allowed to proceed with his or her lawsuit,

 against the potentiation prejudice to the debtor and debtor’s other creditors. See In re R.J.

 2
  In the event that Movant’s Motion for Relief is denied, and given the deadline to file proofs of claim runs on April
 10, 2019, Movant also filed a Proof of Claim on March 20, 2019, in accordance with this Honorable Court’s
 February 22, 2019 order. If this Honorable Court grants Movant’s Motion, he will promptly withdraw his Proof of
 Claim.
18-23538-rdd      Doc 2948      Filed 03/25/19 Entered 03/25/19 09:18:21             Main Document
                                             Pg 8 of 12


 Groover Constr. LLC, 411 B.R. 460, 463-64 (Bankr. N.D. Ga. 2008). There are several potential

 factors to consider while performing the balancing test. Note however, that in weighing these

 factors, courts should only consider those factors that are relevant to the particular case, and

 should not assign equal weight to each factor. See In re Mazzeo, 167 F.3d 139, 143 (2d Cir.

 1999). The factors are as follows:

                (1) Whether relief would result in a partial or complete resolution of the issues;
                (2) The lack of any connection with or interference with the bankruptcy case;
                (3) Whether the other proceeding involves the debtor as a fiduciary;
                (4) Whether a specialized tribunal with the necessary expertise has been
                established to hear the cause of action;
                (5) Whether the debtor's insurer has assumed full responsibility for defending it;
                (6) Whether the action primarily involves third parties;
                (7) Whether litigation in another forum would prejudice the interests of other
                creditors;
                (8) Whether the judgment claim arising from the other action is subject to
                equitable subordination;
                (9) Whether movant's success in the other proceeding would result in a judicial
                lien avoidable by the debtor;
                10) The interests of judicial economy and the expeditious and economical
                resolution of litigation;
                (11) Whether the parties are ready for trial in the other proceeding; and
                (12) The impact of the stay on the parties and the balance of harms.

 See In re New York Med. Grp., P.C., 265 B.R. 408, 413 (Bankr. S.D.N.Y. 2001)(citation

 omitted). The Movant bears the burden of making the initial showing of cause. See In re Project

 Orange Associates, LLC, 432 B.R. 89, 103 (Bankr. S.D.N.Y 2010). Thereafter, the Debtor bears

 the burden of proving that Movant’s interest is adequately protected such that relief is

 unnecessary. See id.

        In addition to the above factors, Congress has recognized that it will often be more

 appropriate to permit proceedings to continue in their place of origin, when no great prejudice to

 the bankruptcy estate would result, in order to leave the parties to their chosen forum and to

 relieve the bankruptcy court from any duties that may be handled elsewhere. See In re Todd
18-23538-rdd          Doc 2948     Filed 03/25/19 Entered 03/25/19 09:18:21          Main Document
                                                Pg 9 of 12


 Shipyards Corp., 92 B.R. 600, 603–04 (Bankr. D.N.J. 1988)(citing H.R.Rep. 95–595, 95th Cong.

 1st Sess. 341 (1977); S.Rep. No. 95–989, 95th Cong., 2d Sess. 50 (1978), U.S.Code Cong. &

 Admin.News 1978, pp. 5787, 5836, 6297).

         B.      Application of Factors to Case

         The above-delineated factors favor this Honorable Court’s granting of Movant’s motion

 for relief from the stay. As described more fully below, the continuation of the Pennsylvania

 claim will allow for the complete resolution of all outstanding issues amongst the parties. The

 Pennsylvania claim will not interfere with the bankruptcy claim. Resolving the Pennsylvania

 claim will not prejudice the interests of other creditors, and will promote the interests of judicial

 economy and the economical resolution of the litigation. Finally, continuing the automatic stay

 will impose substantial hardship that outweighs any hardships on the Debtor.

                 i.         The relief would result in the complete resolution of the issue.

         If this Honorable Court lifts the stay and allows Movant to litigate its claim in state

 court, the issue between Movant and Debtor will be resolved completely. Thus, the first factor

 favors lifting the stay.

                 ii.        The relief would not interfere with the bankruptcy case.

         The Pennsylvania claim is not connected with the bankruptcy case. Movant’s claim

 relates to an allegedly defective product he believes caused a fire that damaged his house. The

 claim only involves state law issues and claims. As such, the continuation of Movant’s suit in

 Pennsylvania will not delay the bankruptcy proceedings or affect this Court’s ability to resolve

 outstanding issues related to the bankruptcy proceedings.

         Further, if judgment or settlement of the state court action is made, it would be limited to

 the available insurance funds and therefore would have no impact on the Bankruptcy
18-23538-rdd      Doc 2948      Filed 03/25/19 Entered 03/25/19 09:18:21             Main Document
                                             Pg 10 of 12


 proceedings. Movant only seeks to litigate his claim to the point of judgment wherein he will

 obtain proceeds through Debtor’s available insurance coverage or Debtor’s co-Defendants. Such

 relief will not interfere with bankruptcy proceedings. See In re Todd Shipyards Corp., 92 B.R.

 600 (Bankr. D. N.J. 1988); see also In re Peterson, 116 B.R. 247, 250–51 (D. Colo. 1990)

 (“Numerous courts have permitted the stay to be lifted when the movant is simply seeking to

 establish the fact and amount of the debtor's liability and, as in this case, the movant has

 stipulated that any recovery will be sought from the debtor's insurer or a codefendant.”) Here,

 because Movant has agreed to limit his claims against the Debtor and its affiliates to the extent of

 available liability coverage, neither the debtors nor other creditors will be prejudiced by the

 limited modification of the stay requested by Movant. Thus, the second factor favors lifting the

 stay.

                iii.    Upon information and belief the debtor's insurer has assumed full
                        responsibility for defending it and lifting the stay will not prejudiced
                        other creditors.

         Upon information and belief, Movant believe the debtor’s insurer has assumed full

 responsibility for defending it. Further, Movant will collect any judgment against the Debtors

 solely from the applicable insurance proceeds. Thus, the other Creditors in the bankruptcy will

 not be harmed by granting the Motion because the Movant will not enforce any judgment

 directly against the Debtors or its estate. See Matter of Fernstrom Storage & Van Co., 938 F.2d

 731, 736 (7th Cir. 1991) (“[D]ebtors-defendants suffer little prejudice when they are sued by

 plaintiffs who seek nothing more than declarations of liability that can serve as a predicate for a

 recovery against insurers, sureties, or guarantors.”)

                iv.      A relief from the stay is in the interests of judicial
                        economy as the action involves third parties.
18-23538-rdd        Doc 2948     Filed 03/25/19 Entered 03/25/19 09:18:21            Main Document
                                              Pg 11 of 12


        Lifting the stay will promote the interests of judicial economy and will aid in resolving

 the dispute amongst all parties. Courts have determined that allowing a creditor to prosecute a

 claim in a pending state court action that involves issues of state law promotes the interests of

 judicial economy. See, e.g., Project Orange, 432 B.R. at 112 (Bankr. S.D.N.Y 2010). Here,

 Movant’s claims are based in Pennsylvania law. Further, to the extent witnesses are needed, the

 majority, if not all, of the witnesses will reside in Pennsylvania. Additionally, all of the evidence

 resides in Pennsylvania. Thus, it is more appropriate to permit proceedings to continue in their

 place of origin, where the evidence and witnesses reside.

        Finally, Movant brought the state court action against both the Debtor, and Winix

 America Incorporated and Winix Inc. Both co-Defendants are in the business of, inter alia,

 selling and marketing home appliances, including the subject product. Thus, it would not be

 efficient or economical for this Court to stay the State court proceedings as to Debtor, while the

 action continues against co-Defendants. Rather, this Court should promote the interests of

 judicial economy by allowing the Pennsylvania state court to resolve the litigation as to all

 claims and all parties.

                   v.      Continuing the automatic stay will impose substantial hardship that
                           outweighs any hardships on the Debtor

        Lastly, any hardships on the Debtor in lifting the automatic stay are far outweighed by the

 hardships imposed on Movant if the stay is not lifted. Here, if Movant is forced to wait to

 prosecute his claim against Debtor, the aging of evidence, loss of witnesses and crowded Court

 dockets will prejudice his case. See In re Bock Laundry Machine Co., 37 B.R. 564.566 (Bankr.

 N.D. Ohio 1984). This prejudice is especially apparent given the nature of his claim. The longer

 Movant’s claim is delayed the harder it will be to prove his case given the nature of damages

 caused by fire.
18-23538-rdd     Doc 2948     Filed 03/25/19 Entered 03/25/19 09:18:21            Main Document
                                           Pg 12 of 12


 V.     CONCLUSION

        For the reasons stated herein, Movant respectfully requests that the Court grant him relief

 from the automatic stay for the limited purposes of allowing Movant to continue the prosecution

 of his claims against Debtor where Movant will seek solely to recover from either (1) Debtor’s

 available and applicable insurance, or (2) Debtor’s co-Defendants, for the damage to his

 property.

                                                     de LUCA LEVINE LLC


                                              BY: /s/Richard J. Boyd, Jr.
                                                   RICHARD J. BOYD, JR.
                                                   and

                                                   /s/Kenneth B. Grear
                                                   KENNETH B. GREAR

                                                   ATTORNEYS FOR MOVANT,
                                                   PETER FEY


 Dated:March 25, 2019
